— Three proceedings pursuant to section 298 of the Executive Law, commenced by petitioner Nassau County, to review three orders (one in each proceeding) of the State Human Rights Appeal Board, all dated April 20, 1981, which dismissed as premature the county’s appeals from so much of three determinations of the State Division of Human Rights as found no probable cause as to corespondent New York State Department of Civil Service. Petitions granted, orders of the appeal board reversed, on the law, without costs or disbursements, and the matters are remitted to the appeal board for determinations on the merits. The appeal board seemingly misconstrued petitioner’s appeals from the division’s determinations. The-division rendered decisions finding no probable cause as to corespondent New York State Department of Civil Service and probable cause as to petitioner. Petitioner, by its notices of appeal, appealed from so much of the determinations as found no probable cause as to the New York State Department of Civil Service. As such, the orders are appealable (see 9 NYCRR 550.3 [i] [3], [5]). Titone, J. P., Bracken, Niehoff and Boyers, JJ., concur.